Title: To James Madison from Albert Gallatin, 4 December 1810
From: Gallatin, Albert
To: Madison, James


Sir,
Treasury Department December 4th. 1810.
The situation of the arrears due on the Direct Tax and Internal Revenues, in the districts in which the Office of Supervisor has been continued, is exhibited in the enclosed Statement.
The following arrangements are respectfully submitted, to take effect from and after the end of the present year, viz:
1. That the Offices of Acting Supervisor be abolished in the States of Massachusetts, Maryland & North Carolina, leaving the collection of any arrears which may yet be recovered, to the district Attornies & Marshals.
2. That the duties of the Office of Supervisor in the State of South Carolina, be transferred to the Marshal, with an annual Salary of 250 Dollars & an allowance for Clerk hire of 250 dollars for the year 1811.
The situation of the Revenue in the States of Pennsylvania, Kentucky & Georgia, seems to require a continuation of the Offices of Acting Supervisor for the ensuing year. The Offices have heretofore been abolished in all the other States. I have &c
(Signed)   Albert Gallatin
